DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

1.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-12, drawn to a device, classified in classes H01L23/31, H01L23/49537, H01L23/49575 and H01L2224/32245.
II. Claims 13-18, drawn to a method, classified in classes H01L21/21/56, H01L21/78, H01L21/4842 and H01L21/561.

2.	The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the process as claimed can be used to make another and materially different product, such that the product as claimed can be made without the steps of performing a sawing process to saw through the molding compound along the step cut using a saw width, wherein the step cut saw width is wider than the saw width.


(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c ) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.


4.	During a telephone conversation with Mr. Winston Hsu on 2/24/2022 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-12.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 13-18 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

5.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

6.	The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claims 1 and 7 recite the limitation "the step cut" in lines 8 and 10 (claim 1) and lines 12 and 14 (claim 7).  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 5-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN107946259 (IDS filed on 7/7/2021).
Regarding claim 1, CN107946259 discloses a semiconductor package, comprising:
a die attach pad (e.g. the mounting portion of the lead where the die 13 located in fig. 2A);
a plurality of lead terminals 15 (fig. 2A) disposed around the die attach pad (fig. 2A);
a semiconductor die 13 (fig. 2A) mounted on the die attach pad;
a molding compound 16 encapsulating the plurality of lead terminals 15, the semiconductor die 16, and the die attach pad (fig. 2A); and
a step cut sawn 4 (fig. 2A) into the molding compound 16 along a perimeter of a bottom surface of the semiconductor package (fig. 2A), wherein the step cut penetrates through an entire thickness of each of the plurality of lead terminals 15, whereby each of the plurality of lead terminals has at least an exposed outer end at the step cut (fig. 2A).
Regarding claim 2, CN107946259 discloses that wherein the semiconductor die 13 (fig. 2A) comprises a plurality of input/output (I/O) pads (e.g. the pads on the top surface of the die 13 for the wirings 14 in fig. 2A) disposed along a perimeter of the semiconductor die 13 (fig. 2A), and wherein the plurality of I/O pads of the semiconductor die 13 is electrically connected to the lead terminals 15 by bond wires 14 (fig. 2A).
Regarding claim 5, CN107946259 discloses that wherein a bottom surface of the die attach pad (e.g. the mounting portion of the lead where the die 13 located in figs. 6B-6C) is exposed from the bottom surface of the semiconductor package (figs. 6B-6C).

Regarding claim 7, CN discloses a printed circuit board assembly, comprising:
a printed circuit board 2 (fig. 2B) comprising a chip-mounting face (e.g. the face of the board 2 for the chip 13 mounted in fig. 2B); and
a semiconductor package mounted on the chip-mounting face, wherein the semiconductor package has a rectangular outline (fig. 3A), a top surface, a bottom surface, and four sidewalls between the top surface and the bottom surface, wherein the semiconductor package comprises: 
a die attach pad (e.g. the mounting portion of the lead where the die 13 located in fig. 2A);
a plurality of lead terminals 15 (fig. 2A) disposed around the die attach pad (fig. 2A);
a semiconductor die 13 (fig. 2A) mounted on the die attach pad;
a molding compound 16 encapsulating the plurality of lead terminals 15, the semiconductor die 16, and the die attach pad (fig. 2A); and
a step cut sawn 4 (fig. 2A) into the molding compound 16 along a perimeter of a bottom surface of the semiconductor package (fig. 2A), wherein the step cut penetrates through an entire thickness of each of the plurality of lead terminals 15, whereby each of the plurality of lead terminals has at least an exposed outer end at the step cut (fig. 2A).
Regarding claim 8, CN107946259 discloses that wherein a solder fillet (see labeled fig. 2B) is provided on the exposed outer end at the step cut (fig. 2B).

    PNG
    media_image1.png
    304
    753
    media_image1.png
    Greyscale

Regarding claim 9, CN107946259 discloses that wherein the solder fillet does not protrude beyond the four sidewalls of the semiconductor package (fig. 2B).
Regarding claim 10, CN107946259 discloses that wherein the solder fillet is in direct contact with the exposed outer end and has a curved outer surface (fig. 4A).
Regarding claim 11, CN107946259 discloses wherein the exposed outer end and the solder fillet (labeled fig. 2B) are shaded by the molding compound 16 at the step cut (fig. 2B).
Regarding claim 12, CN107946259 discloses that wherein a remaining portion of the molding compound 16 masks a side surface of the lead terminals 15 (fig. 2B).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over CN107946259 (IDS filed on 7/7/2021).
Regarding claim 3, as discussed in details above, CN107946259 substantially discloses all the limitation as claimed above and CN107946259 also discloses the semiconductor package has some thicknesss but does not explicitly disclose the semiconductor package has a thickness greater than 0.4 mm. However, the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Systems, Inc., 725 F. 2d 1338, 220 USPQ 111 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention, to form the semiconductor package has a thickness greater than 0.4 mm as a design alternative.
Regarding claim 4, CN107946259 discloses that wherein the step cut has a height greater than the thickness of each of the plurality of lead terminals 15 (fig. 2A) and it would have been obvious to provide a width of about 0.2-0.4 mm.  	
Therefore, it would have been obvious to one skilled in the art before the effective filing of the claimed invention was made to modify the device of CN107946259 by having the width of about 0.2-0.4 mm in order to provide a different application for the device module.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILINH P NGUYEN whose telephone number is (571)272-1712. The examiner can normally be reached M-F (9am-6pm EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DILINH P NGUYEN/Examiner, Art Unit 2894                          

/KIMBERLY N RIZKALLAH/Supervisory Patent Examiner, Art Unit 2894